In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00192-CR

____________________


CHARLES WILSON BERRY, III, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98894




MEMORANDUM OPINION
	Appellant Charles Wilson Berry, III was indicted for assault on a family member. 
Berry pled guilty pursuant to a plea bargain agreement.  The trial court found the evidence
sufficient to find Berry guilty, but deferred further proceedings, placed Berry on community
supervision for five years, and assessed a fine of $500.  The State subsequently filed a motion
to revoke Berry's unadjudicated community supervision.  Berry pled "true" to three of the
alleged violations of the terms of his community supervision.  The trial court found that
Berry violated the conditions of his community supervision, found Berry guilty of assault on
a family member, and assessed punishment at ten years of confinement.  Berry then filed this
appeal.
	Berry's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  Berry filed pro se briefs in response.  The Court of Criminal Appeals directs that we
not address the merits of issues raised in Anders briefs or pro se responses.  Bledsoe v. State,
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Rather, an appellate court may determine
either: (1) "that the appeal is wholly frivolous and issue an opinion explaining that it has
reviewed the record and finds no reversible error"; or (2) "that arguable grounds for appeal
exist and remand the cause to the trial court so that new counsel may be appointed to brief
the issues."  Id.
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree that no arguable issues
support an appeal.  See id.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.


						_________________________________
							  STEVE McKEITHEN           
							         Chief Justice



Submitted on July 2, 2009
Opinion Delivered July 15, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.